DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DONALD TADASHI HOLMGREN,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3529

                              [April 21, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312013CF000668A and 312013CF001578A.

  Donald Tadashi Holmgren, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.